UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7640


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MARTIN F. SALAZAR,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:06-cr-00123-MBS-1; 1:10-cv-70137-MBS)


Submitted:     June 29, 2012                     Decided:   July 9, 2012


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se. Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
PER CURIAM:

               Martin F. Salazar seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial      showing      of     the   denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Salazar has not made the requisite showing.                        Accordingly,

we deny Salazar’s motion for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately      presented     in    the



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3